PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT

                      _____________

                       No. 18-1282
                      _____________


                JAMAR L. TRAVILLION,
                                   Appellant

                             v.

        SUPERINTENDENT ROCKVIEW SCI;
    DISTRICT ATTORNEY ALLEGHENY COUNTY



      On Appeal from the United States District Court
          for the Western District of Pennsylvania
                  (W.D. Pa No. 15-cv-0677)
      Chief District Judge: Honorable Mark R. Hornak


                Argued December 10, 2019

 Before: RESTREPO, ROTH, and FISHER, Circuit Judges

            (Opinion filed: December 15, 2020)


Lisa B. Freeland, Federal Public Defender
Kimberly R. Brunson        [Argued]
Office of Federal Public Defender
1001 Liberty Avenue, Suite 1500
Pittsburgh, PA 15222

                    Counsel for Appellant
Stephen A. Zappala, Jr., District Attorney
Rusheen Pettit              [Argued] *
Keaton Carr
Emily B. Grawe
Office of District Attorney of Allegheny County, Pa.
436 Grant Street, Room 401
Pittsburgh, PA 15219

                       Counsel for Appellees



                   OPINION OF THE COURT


RESTREPO, Circuit Judge


       Jamar L. Travillion appeals the District Court’s
dismissal of his petition for writ of habeas corpus under 28
U.S.C. § 2254. Travillion was convicted in the Court of
Common Pleas of Allegheny County of robbery in violation
of 18 Pa. C.S. § 3701(a)(1). In support of his request for
habeas relief, Travillion argues, among other things, that his
constitutional right to due process was violated because the
evidence introduced at trial was insufficient to support a
finding that he was guilty beyond a reasonable doubt.

       Because we conclude that the Pennsylvania court’s
adjudication of petitioner’s insufficient evidence claim
involved an unreasonable application of clearly established
federal law enunciated in Jackson v. Virginia, 443 U.S. 307
(1979), we reverse the Order of the District Court denying
habeas relief, and we remand with instructions to grant the
Petition for Writ of Habeas Corpus, and issue the writ.

                                I.

       At trial, the Commonwealth’s case consisted of the
testimony of two witnesses: (1) Deborah Lynn Diodati, the


*
    Participated via video conference.
                                 2
manager of the store that was robbed; and (2) Detective John
J. Godlewski, a fingerprint expert.

       Ms. Diodati testified that she was the store manager of
Rainbow Apparel on February 24, 2003. She arrived for
work late at 9:30 a.m. because it was “[s]nowing pretty bad”
and “the roads were pretty bad.” App. 93. Although
company policy prohibited an employee from entering the
store prior to operating hours without another employee, Ms.
Diodati decided to enter the store alone because she had just
spoken to her assistant manager who was not going to arrive
on time.

       Ms. Diodati unlocked the front door, entered, and
turned around to lock the door when she noticed someone
behind her. She described a person in a winter jacket, who
carried a Manila folder in his left hand. She stepped toward
the door to say the store was not open as the person “reached
for the door.” App. 95-96. The person then “pushed his way
inside, [and] told [her] numerous times to turn off the alarm.”
App. 96.

       Ms. Diodati turned off the alarm, and the person
“grabbed ahold of [her] arm and motioned [her] to walk
towards the cash wrap,” the place where the cash registers
and a small safe were located. App. 97. Ms. Diodati testified
that the safe was “underneath the counter inside a door” and
that “from plain view you wouldn’t be able to see it.” App.
99. The intruder then demanded money from the safe, and
Ms. Diodati knelt onto the floor. As the robber knelt on the
floor beside her, she opened the safe and extracted two
envelopes, which each contained two to three hundred
dollars, and handed them to the robber. She testified as
follows:

             Q.     Did you reach down and
             open the lockbox?
             A.     Yes, I did. I was actually
             kneeling on the floor.
             Q.     What did he do at that
             point?
             A.     He was kneeling on the
             floor beside me.

                              3
              Q.      What did you notice?
              A.      Well, after I had handed
              him the envelopes with the money
              in it, he set the folder that he had
              had on the floor; and, also, he set
              his gun down, which had been the
              first time I had seen it, in between
              us and reached in to make sure
              there was nothing left in the safe.

App. 99-100. When the robber stood up, he picked up the
gun but left the folder on the floor.

        After checking to make sure there was no more money
left in the safe, the robber grabbed Diodati by her arm, and
told her they were going to the second safe, which was in her
office, to get the rest of the money. Ms. Diodati testified that,
other than herself, “nobody but my district manager and my
other assistants knew about” that second safe. App. 101, 105.
On the way to the second safe, Ms. Diodati was scared and
made a comment that she had children, to which she thought
the robber responded, “I know.” App. 103.

       In the process of going to the office, the intruder
“reached up and very forcefully ripped” a sliding “accordion”
door “almost off the hinges.” App. 103. Once in her office,
Diodati opened the other safe. She then handed the robber
two bank deposit bags containing approximately $6,000,
which the robber placed into a green bag he had strapped over
his shoulder.

       Ms. Diodati testified that she began to cry, and the
robber told her he wanted to go out the back door, which led
to a parking lot and required another alarm to be turned off.
Diodati unlocked the back door, and the intruder then ran
from the building across a parking lot to a four-door Ford
Taurus automobile, which had the motor running. The robber
entered the front passenger side of the vehicle, and the driver
then pulled away.

       Once the robber left, Diodati locked the back door, ran
to the front of the store, locked the front door, and called the
police. While she was talking to the police on the phone, she

                               4
looked at the floor and saw the folder and papers were still
there.

       After the police arrived and she was conveying the
events to them, Diodati pointed out the Manila folder and
papers. She was unable to identify Travillion as the robber
since the robber’s face was covered. As to a description of
the robber, she testified:

              Q.     Now, talking about the
              description of the actor at the time
              this took place, what do you
              remember about the physical
              appearance of the individual that
              robbed you that day?
              A.     Probably       first      and
              foremost, he was very well
              spoken. Probably about 5’9”,
              5’10”, just judging from his
              height compared to mine. He had
              a big, bulky jacket on, but I
              assumed – he wasn’t – he was
              probably athletically built, maybe
              like 160 or so.
              Q.      Could you estimate how
              old this individual was?
              A.     Probably in his early to
              mid twenties.
              Q.     How      about     ethnicity?
              Anything indicate to you whether
              he might have been African-
              American? Hispanic?
              A.     His voice led me to believe
              he could have been African-
              American, yes.

App. 112-13. She also noted that he wore dark pants and a
big off-white winter coat with fur around the hood, and he
had a turtle neck pulled up to his nose and a woman’s
stocking over the top of that, with the hood of his jacket
pulled down so she “never really saw his face.” App. 113.
At trial it was stipulated that the police report at the time of
arrest reflected that Travillion was 6’1” tall and weighed 170

                               5
pounds. He had black, straight and short hair, brown eyes,
medium complexion, medium frame build, a “U.S. region”
accent, and a pierced left ear. App. 152.

      The robbery occurred at 9:30 a.m. on a Monday, and
Ms. Diodati testified that an armored car would pick up
money from the store on Mondays, Wednesdays, and Fridays,
normally arriving between 10:15 and 11:30 in the morning.
Approximately $7,000 was stolen that day.

       Detective Godlewski testified that he processed for
fingerprints on the counter, the sliding accordion door that the
robber tore partially off its hinges, and several other areas.
The Manila folder with some papers inside it, identified by
the detective as “some type of math [or] geometry papers”
left behind by the intruder were also processed for latent
prints. App. 134, 136. The detective also took “two scaled
photographs of shoe impressions out the back door in the
snow behind the business.” App. 132. The detective testified
that he never received any shoes to make a comparison to the
photographs he had taken at the scene.

        The police were able to obtain two left thumbprints, a
left ring finger print, and a left middle finger print on the
Manila folder, and one left thumbprint on one of the papers
that had been inside the folder. After submitting these
fingerprints for comparison, it was determined that they
belonged to Travillion.

        Detective Godlewski testified there were no other
prints of value recovered on the items. With regard to the
door that was torn from its hinges, Detective Godlewski
testified that although a latent fingerprint of value was
retrieved, it was determined to not be that of Travillion, and
the detective did not identify the person to whom the print
belonged. The only fingerprints identified as belonging to
Travillion were those on the Manila folder and one of the
papers carried into the scene by the robber. The detective
further testified that people can touch things without leaving a
fingerprint, and that it was possible that someone other than
Travillion touched the Manila folder but did not leave
fingerprints.


                               6
                              II.

        On December 21, 2006, a jury found Travillion guilty
of the robbery. On January 3, 2007, Travillion was sentenced
to a mandatory 10 to 20 years in prison, to run consecutively
to the separate sentence of life without the possibility of
parole that he was serving at the time as a result of a separate
conviction for second-degree murder on February 21, 2006.
Travillion filed a post-sentence motion in the trial court
asserting that the evidence was insufficient to support his
conviction in violation of his constitutional right to due
process. That motion was denied by operation of law on
August 29, 2007.

       On direct appeal to the Superior Court of
Pennsylvania, Travillion raised his sufficiency of the
evidence claim. The Superior Court affirmed the judgment of
sentence by Order and Memorandum of November 5, 2008.
Travillion’s application for reargument before the Superior
Court en banc was denied on January 12, 2009. In February
of 2009, he filed a Petition for Allowance of Appeal in
Pennsylvania’s Supreme Court, which was denied on July 7,
2009. Travillion did not seek certiorari with the United
States Supreme Court.

       On May 21, 2010, Travillion filed a pro se petition for
relief under Pennsylvania’s Post-Conviction Relief Act
(“PCRA”). Subsequently-appointed counsel filed a motion
for leave to withdraw and a no-merit brief in support of the
motion. On August 19, 2013, the PCRA Court dismissed the
PCRA petition without a hearing.

       Travillion filed a pro se appeal in the Superior Court,
and the Superior Court affirmed the denial of his PCRA
petition on February 10, 2015. He did not seek allowance of
appeal to Pennsylvania’s Supreme Court.

       On June 2, 2015, Travillion filed a pro se habeas
petition under 28 U.S.C. § 2254 in the United States District
Court. On July 17, 2017, a Magistrate Judge issued a Report
and Recommendation (“R&R”) recommending dismissal of
the petition. With regard to the insufficient evidence claim,
the R&R pointed to the testimony that the robber carried the

                               7
Manila folder with his left hand into the store and that
Travillion’s fingerprints from the left hand matched those
found on the folder and paper. On January 19, 2018, the
District Court adopted the R&R as the Opinion of the Court,
dismissed the habeas petition, and denied a certificate of
appealability (“COA”).

       On appeal, our Court granted Travillion’s request for a
COA on his claims that there was insufficient evidence to
support his conviction and that his rights under the
Confrontation Clause of the Sixth Amendment were
violated.1    In granting the COA, with respect to the
insufficient evidence claim, the COA Order cited United
States v. Strayhorn, 743 F.3d 917, 922-23 (4th Cir. 2014), and
Mikes v. Borg, 947 F.2d 353, 357 (9th Cir. 1991), in support
thereof.

                             III.

        The District Court had jurisdiction over the habeas
petition pursuant to 28 U.S.C. § 2254. We have appellate
jurisdiction under 28 U.S.C. §§ 1291 and 2253. Our review
of the District Court’s decision is plenary. See Showers v.
Beard, 635 F.3d 625, 628 (3d Cir. 2011). Thus, we review
the Pennsylvania court’s adjudication of the merits of the
insufficient evidence claim on Travillion’s direct appeal
under the same standard that the District Court was required
to apply, namely, the standard provided in the Antiterrorism
and Effective Death Penalty Act of 1996 (AEDPA).2


1
  Travillion raises his Confrontation Clause claim on appeal,
in the alternative. See Appellant’s Br. 64. Because we agree
that habeas relief is warranted based on his insufficient
evidence claim, we need not reach his Confrontation Clause
claim.
2
  With regard to his claim of insufficient evidence, it is
undisputed that Travillion has satisfied the exhaustion
requirement for habeas petitions under § 2254 and that the
Pennsylvania courts adjudicated the merits of this claim on
Travillion’s direct appeal.

                              8
                             IV.

        Pursuant to AEDPA,

             An application for a writ of
             habeas corpus on behalf of a
             person in custody pursuant to the
             judgment of a State court shall not
             be granted with respect to any
             claim that was adjudicated on the
             merits in State court proceedings
             unless the adjudication of the
             claim –

                (1) resulted in a decision that
                was contrary to, or involved
                an unreasonable application of,
                clearly established Federal law,
                as determined by the Supreme
                Court of the United States; or

                (2) resulted in a decision that
                was based on an unreasonable
                determination of the facts in
                light of the evidence presented
                in the State court proceeding.

28 U.S.C. § 2254(d).          Here, Travillion argues the
Pennsylvania court’s denial of his insufficient evidence claim
resulted in a decision that “involved an unreasonable
application of . . . clearly established Federal law, as
determined by the Supreme Court of the United States.” See
id.3 He further argues that the Pennsylvania court’s decision

3
   There is no dispute that the Superior Court applied
Pennsylvania’s equivalent of the U.S. Supreme Court’s
Jackson v. Virginia standard to Travillion’s insufficiency of
the evidence claim. See Eley v. Erickson, 712 F.3d 837, 848
(3d Cir. 2013) (holding that Pennsylvania’s test for
insufficient evidence “do[es] not contradict Jackson”); Evans
v. Ct. of Common Pleas, Del. Cty., 959 F.2d 1227, 1232 (3d
Cir. 1992) (“the test for insufficiency of the evidence is the
same under both Pennsylvania and federal law”).
                              9
was based on an unreasonable determination of the facts, in
light of the evidence presented in the State court proceeding.

       Under § 2254(d)(1), “[a] state court decision is an
unreasonable application . . . if the court identifies the correct
governing legal rule from the Supreme Court’s cases but
unreasonably applies it to the facts of the particular case.”
Jacobs v. Horn, 395 F.3d 92, 100 (3d Cir. 2005) (internal
quotation marks omitted). “[T]he state court’s application of
clearly established law must be objectively unreasonable
before a federal court may grant the writ.” Rountree v.
Balicki, 640 F.3d 530, 537 (3d Cir. 2011) (internal quotation
marks omitted). In determining whether a state court’s
application of clearly established Supreme Court law is
objectively reasonable, we may consider the reasoning of
federal courts below the level of the Supreme Court.
Marshall v. Hendricks, 307 F.3d 36, 71 n.24 (3d Cir. 2002)
(“We have concluded . . . that decisions of federal courts
below the level of the United States Supreme Court may be
helpful to us in ascertaining the reasonableness of state
courts’ application of clearly established United States
Supreme Court precedent, as well as helpful amplifications of
that precedent”) (internal quotation marks omitted).

                               V.

       When a petitioner alleges entitlement to habeas relief
by challenging the sufficiency of the evidence supporting his
state court conviction, as Travillion does, the clearly
established federal law governing the insufficient evidence
claim is the standard set out by the Supreme Court in Jackson
v. Virginia, 443 U.S. 307 (1979). See, e.g., Eley, 712 F.3d at
847 (“The clearly established federal law governing Eley’s
[insufficient evidence] claim was determined in Jackson”).
Under Jackson, “the relevant question is whether, after
viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.”
Jackson, 443 U.S. at 319 (citing Johnson v. Louisiana, 406
U.S. 356, 362 (1972)).

       This reasonable doubt standard of proof requires the
finder of fact “to reach a subjective state of near certitude of

                               10
the guilt of the accused.” Id. at 315 (citing In re Winship, 397
U.S. 358, 372 (1970) (Harlan, J., concurring)) (emph. added).
It “‘plays a vital role in the American scheme of criminal
procedure,’ because it operates to give ‘concrete substance’ to
the presumption of innocence to ensure against unjust
convictions, and to reduce the risk of factual error in a
criminal proceeding.” Id. (quoting Winship, 397 U.S. at 363).
A conviction that fails to satisfy the Jackson standard violates
due process, see Jackson, 443 U.S. at 319, and thus a
convicted habeas petitioner is entitled to relief if the state
court’s adjudication denying the insufficient evidence claim
was objectively unreasonable, see Parker v. Matthews, 567
U.S. 37, 43 (2012).

        In this case, there is no dispute that the relevant
Pennsylvania statute for robbery was violated. The question
on appeal is whether there was sufficient evidence for a
rational trier of fact to identify Travillion as the perpetrator of
the robbery, in other words, placing him at the scene of the
crime during the robbery, beyond a reasonable doubt, and
ultimately, whether the Pennsylvania court’s denial of relief
on Travillion’s direct appeal was objectively unreasonable, in
light of the evidence in this case.

        In the last reasoned Pennsylvania court decision
adjudicating the merits of Travillion’s insufficient evidence
claim, the Superior Court concluded that the fingerprints on
the Manila folder and paper left at the crime scene were
sufficient to prove Travillion’s identity as the robber. In
support of this conclusion, the Superior Court stated: “Diodati
testified that the envelope was in the left hand of the robber
and, thus, not in common usage.              Furthermore, the
Commonwealth proved that the fingerprints came from the
left hand of Travillion.” App. 293.

       In Mikes v. Borg, 947 F.2d 353 (9th Cir. 1991), a pre-
AEDPA habeas case, a state prisoner convicted of first degree
murder appealed the District Court’s Order dismissing his §
2254 petition. Id. at 355. The prosecution’s case against
Mikes rested upon the fact that his fingerprints were found in
the victim’s non-public basement on three chrome posts from
a disassembled turnstile found near the victim’s body,
including the post identified as the murder weapon. Id. Thus,

                                11
the prosecution’s case rested on the theory that Mikes’
fingerprints were impressed on these objects during the
commission of the crime. Id. at 356. Although other prints
were on the posts and throughout the crime scene, none of the
fingerprints found anywhere at the crime scene except on the
posts was identified as Mikes’. Id. at 356.

        The Ninth Circuit in Mikes pointed out, “In order to
support a finding that Mikes is guilty beyond a reasonable
doubt, the record must demonstrate that he in fact touched the
posts at the time the crime was committed and not at some
earlier point.” Id. at 359 (emph. added). The Court further
stated, “In cases such as [this], there must, at the very least,
be sufficient evidence in the record to determine when the
fingerprints were impressed; otherwise, any conviction would
be based on pure speculation.” Id. at 357. The Court noted
the lack of evidence as to the age of the fingerprints found on
the posts and the defense expert’s testimony that fingerprints
can last indefinitely, which the Ninth Circuit noted is
“consistent with the testimony of government experts in other
cases.” Id. at 358 (citing cases of other Circuits). “Under our
judicial system, the defendant has no duty to explain the
presence of his fingerprints.” Id. at 359.

        Holding that Mikes’ conviction failed to meet the
Jackson standard, the Ninth Circuit granted habeas relief,
recognizing that “to allow this conviction to stand would be
to hold that anyone who touches anything which is found
later at the scene of a crime may be convicted.” Id. at 361
(quoting Borum v. United States, 380 F.2d 595, 597 (D.C.
Cir. 1967)). The Court concluded that “[a]ny determination
that Mikes’ fingerprints were left on the posts during the
commission of the offense is unreasonably speculative.” Id.

       In United States v. Strayhorn, 743 F.3d 917 (4th Cir.
2014), two defendants allegedly robbed a store at gunpoint
and bound the store’s owner with duct tape. Id. at 920.
However, the prosecution’s fingerprint expert witness
“conceded that he had no way to determine when [the
defendant’s] fingerprint was imprinted on the tape.” Id. at
923. On the defendant’s direct appeal, in applying the
Jackson standard, the Fourth Circuit held that a defendant’s
fingerprint found on duct tape used to bind a robbery victim

                              12
was insufficient to support his conviction for robbery where
the expert could not determine when the print had been
imprinted on the tape. Id.

       The Court concluded that “in challenges to convictions
involving fingerprints on movable objects, in the absence of
evidence regarding when the fingerprints are made, the
[prosecution] must marshal sufficient additional incriminating
evidence so as to allow a rational juror to find guilt beyond a
reasonable doubt.” Id. at 923. “Although the [prosecution]
may meet this burden with circumstantial evidence, the
evidence must be sufficiently incriminating to support the
conviction.” Id.

        In Travillion’s case, “Appellees acknowledge that the
crux of the Commonwealth’s case against [Travillion] was
the fingerprint evidence.” See Appellees’ Br. 32. They also
acknowledge that Ms. Diodati’s physical description of the
perpetrator did not match Travillion’s characteristics, but they
argue it was at least close enough not to exclude him. So
essentially the only evidence linking Travillion to the crime
was the fingerprint evidence on the Manila folder and paper,
plus the fact that Travillion’s characteristics were, at best,
close enough to the witness’ description of the robber not to
exclude him. That is not enough to reasonably conclude that
the Jackson test was satisfied here. Evidence that Travillion’s
fingerprints were found on the easily movable Manila folder
and a paper inside the folder carried into the store by the
robber and a witness’ description of the robber that does not
match Travillion but doesn’t necessarily exclude him is not
sufficient evidence for a rational trier of fact to place
Travillion at the scene of the crime at the time the crime was
committed beyond a reasonable doubt.

       Applying the Supreme Court’s Jackson standard, in
viewing the evidence in the light most favorable to the
prosecution, and drawing all reasonable inferences from the
evidence, no rational trier of fact could have found Travillion
was the perpetrator of the crime for which he was convicted
beyond a reasonable doubt. See Jackson, 443 U.S. at 319.
Further, we conclude that the Pennsylvania court’s decision
denying Travillion’s insufficient evidence claim was an
objectively unreasonable application of Pennsylvania’s

                              13
equivalent of the Supreme Court’s Jackson standard. See
Jacobs, 395 F.3d at 100; see also White v. Woodall, 572 U.S.
415, 426 (2014) (“a state-court decision is an unreasonable
application of our clearly established precedent if it correctly
identifies the governing legal rule (here, Jackson) but applies
that rule unreasonably to the facts of a particular prisoner’s
case”) (parenthetical added). In coming to these conclusions,
we are mindful, as Jackson instructs, that “a federal habeas
court must consider not whether there was any evidence to
support a state-court conviction, but whether there was
sufficient evidence to justify a rational trier of the facts to find
guilt beyond a reasonable doubt.” Jackson, 443 U.S. at 312-
13.

       Travillion’s fingerprints were only found on easily
movable objects, i.e., the Manila folder and the paper, and
there was no evidence of his prints anywhere else at the crime
scene. There was no evidence that the folder and paper were
unavailable to Travillion prior to the robbery, no evidence as
to the age of the prints, and no evidence as to how long the
prints could remain on the folder and paper after their
impression. Appellees acknowledge that the fingerprint
expert was unable to say when the prints were placed on the
folder and paper. 4

4
  The Pennsylvania Superior Court and the District Court
cited Commonwealth v. Hunter, 338 A.2d 623, 624 (Pa.
Super. 1975), and Commonwealth v. Cichy, 323 A.2d 817,
818 (Pa. Super. 1974), which predate Jackson, in support of
the denial of Travillion’s insufficient evidence claim. In
Hunter, a burglar entered a building through a broken
window, ten feet off the ground, that had been covered with
sheet metal a week prior to the burglary because of a broken
pane of glass. Hunter, 338 A.2d at 624. The defendant’s
fingerprint was found on the metal, and an expert testified
that the print was no more than two weeks old. Id. The
defendant had been in the building within that time period
asking about a job, so theoretically, he could have left the
print then. Id. The Court concluded, however, that the
possibility that the defendant touched the sheet metal ten feet
off the ground during that visit was “extremely remote.” Id.
Therefore, the fingerprint was sufficient evidence to convict.
Id. By contrast, in Cichy, the defendant’s fingerprint was
                                14
       In addition to the absence of evidence regarding when
Travillion’s fingerprints on the easily movable folder and
paper were impressed, there was a lack of sufficient
additional incriminating evidence, circumstantial or
otherwise, so as to allow a rational juror to find guilt beyond a
reasonable doubt. Although there is evidence that Travillion
touched the folder at some indefinite time with his left hand,
and there is evidence that the robber carried the folder at the
time of the crime in his left hand, there is not sufficiently
incriminating evidence that Travillion was the perpetrator
holding the folder at the time of the crime.

       Ms. Diodati’s description of the offender, at best,
merely does not exclude Travillion as the perpetrator.
Among other things, Diodati testified that she never saw the
robber’s face, and when asked if “[a]nything indicate[d] to
[her] whether he might have been African-American? [or]
Hispanic?,” she replied, “His voice led me to believe he could
have been African-American.” App. 112-13 (emph. added).
It is undisputed that Travillion was actually three to four
inches taller than the offender described by the witness. The
general description given by the witness in this case was
insufficient additional incriminating evidence for any rational

found on a package of cigarettes on the floor in a burglarized
gas station, and the fingerprint expert did not offer an opinion
as to when the print was impressed. Cichy, 323 A.2d at 818,
819. The Superior Court reversed the conviction, holding that
“if the prints are discovered on an object that is readily
[m]ovable and [i]n common usage, the possibility of innocent
contact is too great to sustain a conviction on that evidence
alone.” Id. at 819. Here, the fingerprints used to convict
Travillion are unlike the fingerprints in Hunter, which were
left on a relatively immovable object in a relatively
inaccessible spot within two weeks of the robbery. And the
fingerprints used to convict Travillion share some of the same
weaknesses as those in Cichy (as well as Mikes and
Strayhorn): the evidence could not reasonably support a
finding that the prints were impressed during the crime
beyond a reasonable doubt. Thus, unlike in Hunter, and like
in Cichy, the fingerprints are insufficient to support the
conviction under Jackson.
                               15
trier of fact to find Travillion guilty of being the robber
beyond a reasonable doubt.

       The witness’ testimony also revealed the robber had
knowledge about the store unknown to the general public,
including, among other things, the store’s layout and inner
offices, the existence and location of a second safe known
only to store management and assistants, and (possibly) that
the witness had children. The timing of the robbery also
suggests the robber knew when a large amount of cash would
be present before the armored car pickup. There was no
evidence, however, that Travillion was privy to any of this
information.

       There was no evidence connecting Travillion to the
robbery, such as evidence he owned clothing worn by the
intruder, or that he owned a bag similar to the one used during
the crime, or that he had any connection to the getaway
vehicle, or possessed any of the robbery’s proceeds. There
was also no evidence of any attempt to match the
photographed shoeprint at the crime scene with shoes owned
by Travillion, or even his shoe size.

        Ms. Diodati’s testimony included that she observed the
robber holding the folder in his left hand, setting the folder on
the floor beside her, grabbing her arm multiple times, setting
his gun on the floor beside her, reaching into a safe, picking
up his gun, “very forcefully ripp[ing]” a sliding door “almost
off the hinges,” and she handed the robber the contents of
each of the two safes and watched him place the deposit bags
into his green shoulder bag. Ms. Diodati further testified that
on the morning of a “pretty bad” snow storm, the intruder was
wearing a “big, bulky” winter coat with fur around the hood,
a turtle neck pulled up to his nose, and had the hood of his
coat pulled down.

       Thus, the witness’ testimony included numerous
detailed observations involving the robber’s hands, as well as
testimony that the robber was wearing winter clothes on the
morning of a significant snow storm in addition to wearing a
stocking over his head to hide his identity. However, despite
the obvious significance of needing to prove that the
fingerprints on the easily movable items were impressed by

                               16
Travillion during the commission of the crime, the
prosecution elicited no testimony that Diodati ever saw the
robber’s bare hand or that the intruder was not wearing
gloves, let alone that she saw him holding the folder or paper
with his bare hand.

       We conclude that it was objectively unreasonable for
the Pennsylvania court to decide that, after viewing the
evidence in the light most favorable to the prosecution, a
rational juror could have found Travillion guilty beyond a
reasonable doubt. In particular, under the circumstances in
this case, it was objectively unreasonable to apply the
Jackson standard and deny relief on Travillion’s claim that
there was insufficient evidence to support a conclusion that
Travillion was the robber that carried the folder and paper
during the commission of the crime beyond a reasonable
doubt. Any determination that Travillion’s fingerprints were
left on the folder and paper during the commission of the
offense is unreasonably speculative.5

                             VI.

       For the foregoing reasons, we reverse the Order of the
District Court denying habeas relief and remand for the
District Court to issue the writ in connection with his robbery
conviction, with prejudice to re-prosecution. See, e.g.,
O’Laughlin v. O’Brien, 568 F.3d 287, 309 (1st Cir. 2009)
(citing Burks v. United States, 437 U.S. 1, 18 (1978))
(“Because double jeopardy principles apply here, we remand
to the district court to order O’Laughlin’s unconditional
release with prejudice to reprosecution.”); see Burks, 437
U.S. at 18 (“Since we hold today that the Double Jeopardy
Clause precludes a second trial once the reviewing court has
found the evidence legally insufficient, the only just remedy
available for that court is the direction of a judgment of
acquittal.”) (internal quotation marks omitted).

5
  Having found habeas relief is warranted because the State
court’s adjudication of Travillion’s insufficient evidence
claim involved an unreasonable application of clearly
established law set out by the Supreme Court in Jackson, we
need not reach Travillion’s remaining claims in support of his
request for habeas relief.
                              17